Downey, J.
This was an action by the appellee against the appellant,, founded on a contract in writing, by which the appellant bound himself to pay the residue of a designated sum, after applying the proceeds of certain personal property thereto. Issues were formed; there was a trial by jury; verdict for the plaintiff; a motion fora new trial made by • the defendant overruled, and judgment on the verdict.
- The only question made in this court is, that the common pleas erred in admitting in evidence the instrument on which the action is founded. The objection to its admissibility/ *216made by counsel for the appellant, was, that it is not duly •stamped, and the stamp properly cancelled. The required stamp was affixed, but it was cancelled only with the initials of the party, without the date. This objection was properly overruled. See Adams v. Dale, 29 Ind. 273. Other cases have since been decided by this court, holding that a stamp was not necessary to the validity of the contract.
y. A. Stem, for appellant.
H. W. Chase and % A. Wilstach, • for appellee.
The judgment is affirmed, with five per cent, damages and costs.